Luke, J.
1. Where one is indicted under § 770 of the Penal Code, and it is alleged that he did “ wilfully and wantingly injure and destroy the tombstone on and about the grave of Nancy Bird, deceased,” and upon such indictment is found not guilty, he may be separately indicted for and convicted of wilfully and wantonly injuring and destroying the monument and tombstone on and about the grave of another person in the same cemetery as alleged in the indictment upon which he was acquitted. While both indictments were for a violation of § 770 of of the Penal Code, two separate and distinct offenses were charged. The court did not err in striking the plea of autrefois acquit. See Fews v. State, 1 Ga. App. 122 (2) (58 S. E. 64). The case here for review is easily distinguishable from the case of Dean v. State, 9 Ga. App. 571 (71 S. E. 932).
2. The evidence in this case authorized the verdict, which has the approval *567of the trial judge, and for no reason assigned was it error to overrule the motion for a new trial. See Chapman v. State, 28 Ga. App. 107 (110 S. E. 332).
Decided May 9, 1922.
Accusation of destroying tombstone; from city court of Hall county — Judge Sloan. February 4, 1922.
W. P. Whelchel, C. B. Barrett, B. P. Gaillard Jr., for plaintiff in error.
E. D. Kenyon, solicitor, contra.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.